IN TI-[E SUPREME COURT OF THE STATE OF DELAWARE

JAMES SMITH, §
§ No. 239, 2017
Defendant Below, §
Appellant, § Court BeloW_Superior Court
§ of the State of Delaware
V~ §
§ Cr. ID No. 1502009425 (K)
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: June 27, 2017
Decided: July 3, 2017

_LD.B

This 3rd day of July 2017, it appears to the Court that, on June 12, 2017, the

appellant filed a notice of appeal from a Superior Court order denying his motion

for appointment of counsel. The Senior Court Clerk issued a notice directing the

appellant to show cause why this appeal should not be for this Court’s lack of

jurisdiction under Article IV, § ll(l)(b) of the Delaware Constitution to hear an

interlocutory appeal in a criminal case. The appellant failed to respond to the notice

to show cause within the required ten-day periodl and therefore dismissal of this

appeal is deemed to be unopposed.

 

l We acknowledge the appellant’s untimely response filed on July 3“'. Even if the Court were to

consider the untimely response, it would not change the outcome

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

BY TI-[E COURT:

gnma/if 141/ij f/

, ll
Justlce